In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00283-CV

____________________


K. ERIC BAGWELL, Appellant


V.


SUSAN SMITH, Appellee




On Appeal from the 356th District Court
Hardin County, Texas

Trial Cause No. 48,488




MEMORANDUM OPINION
 On July 21, 2009, we notified the parties that the appeal would be dismissed unless
the appellant remitted the filing fee for the appeal.  Appellant did not respond to the notice
and the filing fee has not been paid.  K. Eric Bagwell has not filed an affidavit of indigence
and has not asserted that he cannot afford to pay the filing fee.  There being no satisfactory
explanation for the failure to pay the filing fee for the appeal, the appeal is dismissed for
want of prosecution.  See Tex. R. App. P. 42.3.
	APPEAL DISMISSED.
                                                              __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered August 27, 2009

Before McKeithen, C.J., Gaultney and Kreger, JJ.